LACOMBE, Circuit Judge.
This case seems closely analogous to William Rogers Manuf'g Co. v. Rogers & Spurr Manuf'g Co., 11 Fed. 495, and not within the principle of William Rogers Manuf'g Co. v. Simpson, 54 Conn. 527, 9 Atl. 395. Although the use of a personal name as a trade-mark will not he protected against its use in good faith by a defendant who has the same name, the reason of the rule ceases, and the rule no longer applies, where the defendant, as in the case of a corporation, selects its own name; especially where it appears that such name is selected with an intention to mislead. The affidavits leave little doubt in my mind that the in-corporators of defendant selected for it the name “R. W. Rogers Co.,” not because the reputation of its stockholder R. W. Rogers was such that the use of his individual name would increase the chances of business success on its own merits, but because it would give a title so similar to the name in the original trade-mark that purchasers might be induced to buy defendant’s goods in the belief that they were complainant’s. Complainant may take a preliminary injunction against the use of the name “R. W. Rogers Co.” as a distinctive mark on silver-plated goods. Should defendant do eide to appeal promptly from this order, the court will entertain a motion to suspend operation of injunction pending appeal, upon defendant’s stipulation to fila a sworn statement of sales during such suspension.